This is an appeal from the county court of Oklahoma county, wherein, on the 22d day of October, 1921, the plaintiff in error was convicted of the crime of unlawfully conveying intoxicating liquors and sentenced to pay a fine of $50 and to be imprisoned in the county jail for a period of 30 days.
The cause was submitted on the 22d day of May, 1923, at which time no brief had been filed on behalf of plaintiff in error, but counsel for plaintiff in error appeared in open court and requested additional time in which to file a brief in this case, and, for good cause shown, at that time counsel was allowed 15 days from the 22d day of May, 1923, in which to file brief in this cause. The time granted plaintiff in error has expired, and no brief has been filed nor any showing made as to why the order of the court was not complied with. *Page 48 
An examination of the pleadings, instructions of the court, and the judgment and sentence disclose no prejudicial error.
The judgment is therefore affirmed under rule 9 of this court (12 Okla. Crim. viii, 165 P. x).
BESSEY and DOYLE, JJ., concur.